DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masten (US 5981919).
With respect to Claim 9, Masten teaches a method, including a specific embodiment, of heating a metal casting using infrared energy, the method comprising: introducing a cast aluminum part (metal casting) into a heating chamber comprising a plurality of infrared emitters directed towards the metal casting, applying thermal energy to heat the metal casting to a predetermined temperature (e.g. 1110° F at a particular location and time) by emitting infrared radiation from at least a portion of the infrared emitters, wherein each of the infrared emitters comprises a metal coiled wire in which two-thirds of the coil is embedded in alumina ceramic (i.e. ceramic refractory material). (col. 16, ln. 56 to col. 18, ln. 21; col. 5, ln. 15-67; col. 6, ln. 38-67; col. 11, ln. 7-15).  Thus, Masten teaches a method of heating a metal casting with sufficient specificity to anticipate the instantly claimed method.
With respect to Claims 1 and 12, Masten teaches a method of heating a metal casting comprising a plurality of controllable infrared emitters, applying thermal energy to heat the metal casting to a predetermined temperature by emitting infrared radiation from at least a portion of the emitters. (see rejection of Claim 9 above, incorporated here by reference).  Masten further teaches wherein the temperature and amount of radiation, and thus including the resulting emitted wavelength of the infrared radiation, is controlled based on detected surface temperature of the casting, wherein the measured surface temperature is a function its structure and properties, for example, its emissivity, and thus necessarily includes the casting’s surface roughness.  Therefore, Masten is deemed to teach wherein the wavelength of the emitted infrared radiation is “based on a surface roughness of the metal casting.” (col. 16, ln. 56 to col. 18, ln. 21; col. 13, ln. 1, to col. 16, ln. 54).
With respect to Claims 4 and 10, Masten teaches wherein 2/3 (i.e. 66.67%) of the coil is embedded in the ceramic refractory material, falling within the claimed range. (col. 16, ln. 64 to col. 17, ln. 5; col. 11, ln. 7-15).
With respect to Claims 3 and 11, Masten appears to teach an infrared emitter with the same structure and properties of that instantly disclosed. (col. 16, ln. 64 to col. 17, ln. 5; col. 11, ln. 7-15).  While Masten is silent as to the ability to tune the emitter to the recited wavelengths, as the infrared emitter of Masten has the same structure and purpose, it would necessarily be expected to be capable of the same function/properties. See MPEP 2112.01.
With respect to Claims 7 and 16, Masten teaches wherein the metal casting is an aluminum alloy. (see rejection of Claim 9 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masten (US 5981919) as applied to claims 7 (with respect to claim 8) and claim 16 (with respect to claim 17) above.
With respect to claims 8 and 17-18, Masten teaches a method of heating an aluminum alloy casting to a predetermined temperature comprising the melt temperature of the casting (col. 18, ln. 1-21; rejections of claims 1 and 9 above, incorporated here by reference) but is silent as to the specific shape of an ingot.  It would have been obvious to one of ordinary skill in the art to apply the heating method of Masten to a basic and conventional aluminum alloy casting shape, such as an ingot, in order to solutionize the cast ingot with a predictable result of success. It has been held that a mere change in form would have been prima facie obviousness to one ordinary skill in the art.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	
Claims 5-6, 14-15, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Masten (US 5981919) as applied to claim 1 (with respect to Claim 5) and claim 9 (with respect to claim 14) above, in view of Chang (US 3907606).
With respect to Claims 5-6 and 14-15, Masten teaches a method of heating a metal casting with a plurality of infrared emitters (see rejection of claims 1 and 9 above, incorporated here by reference) and further teaches wherein a temperature sensor is present to measure a temperature of the metal casting during heating and where the temperature sensor is sensitive to radiation from the infrared emitters and is therefore, positioned to minimize such radiation. (col. 5, ln. 16 to col. 6, ln. 10; col. 9, ln. 1 to col. 10, ln. 64)  Masten is silent as to a thermal shield to shield the temperature sensor from infrared energy from the infrared emitters and steps of moving the thermal shield to a “deployed” position to block infrared emitters from the temperature sensor and a step of moving the shield to a “retracted” position.
Chang teaches a method of protecting temperature sensors to minimize measurement error, wherein the method comprises providing a radiant heat shield for a temperature sensor to minimize radiant heating of the sensor. (col. 1, ln. 1-5, 49-67).  In particular, Chang teaches providing an open-ended hood to shield radiant heat from portions of the temperature sensor, wherein the heat shield hood comprises a hinge to allow it to be pivoted from a “closed” position (i.e. deployed position) to an “open” position (i.e. retracted position). (col. 3, ln. 1-9, 17-38).  While Chang teaches an embodiment drawn to a thermocouple, the reference teaches that the method is applicable to other types of heat detectors (temperature sensors). (col. 58-60).  Thus, Chang teaches a method of providing a movable (i.e. retractable) heat shield to protect a temperature sensor and reduce measurement error.
It would have been obvious to one of ordinary skill in the art to modify the method of Masten to provide a retractable heat shield hood for a temperature sensor, as taught by Chang, thus disposed between and blocking the infrared emitters from the temperature sensor, in order to further reduce heating of the temperature sensor in a shield deployed position and thereby reduce measurement error, while also allowing easier access to and/or more positioning flexibility during use of the sensor in a shield retracted position.  Finally, it would have been obvious to one of ordinary skill in the art to employ steps of moving the shield to a deployed position to block heat/radiation from the infrared emitters and move the shield to a retracted position after taking a temperature measurement to allow, for example, access for adjustment or movement of the sensor or part.  See also MPEP § 2144.04; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
With respect to Claims 19-20, Masten in view of Chang teach a method of heating a metal casting with a plurality of infrared emitters, infrared emitters comprising more than 60% of a metal coil embedded in a ceramic material, applying thermal energy to heat the casting to a predetermined temperature, moving a thermal shield to a deployed position, measuring a temperature of the casing with a temperature sensor, moving a thermal shield to a retracted position, and wherein a wavelength of the emitted radiation is based on a surface roughness of the casting (see rejection of claims 1, 3-6, 7-12, 14-16 above, incorporated here by reference).

Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach a method of heating a metal casting with infrared energy as in Claims 1 and 9, respectively, wherein the wavelength of the emitted infrared radiation is based on a surface roughness of the metal casting comprising: measuring a surface roughness value of a second metal casting cast from the same mold as the metal casting, and determining the wavelength of the emitted infrared radiation using the surface roughness value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735